Citation Nr: 0311340	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  95-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
medial meniscus tear of the left knee.

2.  Entitlement to a compensable rating for a postoperative 
plantar wart of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to February 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, denied a 
rating in excess of 10 percent for a medial meniscus tear of 
the left knee and a compensable rating for a postoperative 
plantar wart of the left foot.

In September 1997, the Board adjudicated other issues then 
pending on appeal and remanded the issues of entitlement to a 
rating in excess of 10 percent for a medial meniscus tear of 
the left knee and a compensable rating for a postoperative 
plantar wart of the left foot for further development and 
adjudicative action.

In September 1999, the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

VA outpatient treatment records reflect that in November 1993 
the veteran reported that he could not work because of his 
knee condition.  In a March 2000 e-mail, the veteran 
indicated that he could not work because of, among other 
things, chronic knee pain.  Therefore, he has raised the 
issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  Also, in that e-mail, he may have raised the issue 
of entitlement to nonservice-connected disability pension 
benefits.

As the issues of TDIU and nonservice-connected disability 
pension benefits have neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for clarification, initial consideration and 
appropriate adjudicative action if/as warranted.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In this case, more development is necessary with regard to 
the issues on appeal.  In particular, a contemporaneous 
examination is necessary and Social Security Administration 
records need to be obtained.  Also, additional medical 
records may be available.

Degenerative joint disease of the left knee has been 
diagnosed.  Moreover, X-rays of the left knee taken on June 
30, 1975, reflect that a small fragment of calcification in 
the patellar tendon just above the insertion at the tibia and 
a slight irregular ossification of the anterior tibial 
epiphysis were present.  Also, a report of a April 1999 VA 
fee basis MRI of the left knee revealed degenerative changes 
within the posterior horn of the medial meniscus and a focal 
area of osteochondral injury involving the medial-lateral 
femoral condyle.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra; Perry v. West, 12 Vet. App. 365, 368 
(1999).  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issues of service connection for the 
following have been reasonably raised: degenerative joint 
disease of the left knee, a fragment of calcification in the 
patellar tendon, a slight irregular ossification of the 
anterior tibial epiphysis, degenerative changes within the 
posterior horn of the medial meniscus, and a focal area of 
osteochondral injury involving the medial-lateral femoral 
condyle.  Such issues are inextricably intertwined with the 
issue of an increased rating for a medial meniscus tear of 
the left knee.  Harris, supra.

There are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.

In an October 1998 statement, the veteran requested 
reconsideration of the September 1998 denial of entitlement 
to an annual clothing allowance.  He indicated that the 
determination was in error.  The Board construes this 
statement as a notice of disagreement with the September 1998 
denial of entitlement to an annual clothing allowance.  See 
38 C.F.R. § 20.302 (2002).

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for a left 
knee or left foot disability during the 
period of June 1991 to the present, to 
include the identities of the bone 
specialist, whose office was located at 
First and Laura Street in Jacksonville, 
Florida, and the doctor whose office was 
located on Norwood Street in 
Jacksonville, Florida, and the doctor who 
performed, and the location of, the left 
knee surgery that was supposed to be 
performed in or around March 2000.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
not currently on file.  Regardless of the 
veteran's response, the RO should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.

In any event, the RO should obtain any 
additional records from the VA outpatient 
clinic in Jacksonville, Florida, to 
include the following: any records from 
January 1992 to September 1993; any 
records of physical therapy received on 
December 28, 1994; any X-rays of the left 
knee taken on February 6, 1997; and any 
treatment from June 1998 to the present, 
if the veteran indicates that he has had 
treatment at that facility.  If it is 
shown that the veteran did not receive 
any treatment for the left knee at that 
facility during the period from January 
1992 to September 1993, that there are no 
records of physical therapy received on 
December 28, 1994, or that X-rays of the 
left knee were not taken on February 6, 
1997, at that facility, the RO should 
specifically note such fact(s) in the 
claims file.

Also, the RO should obtain the following: 
(a) all records from the VA medical 
center in Gainesville, Florida, from June 
1991 to the present, including all 
reports of magnetic resonating imaging 
(MRI) scans of the left knee performed in 
November 1993 and October 1994; (b) any 
records from the VA outpatient clinic in 
Pensacola, Florida, from June 1991 to the 
present; and (c) any records from the VA 
medical center in Biloxi, Mississippi, 
from June 1991 to the present.

In addition, the RO should attempt to 
obtain the records of a Dr J. Jones, an 
orthopedist who saw the veteran on or 
before October 18, 1993. 

Moreover, the RO should again contact the 
Methodist Medical Center and obtain any 
additional records (beyond the report of 
the MRI of the left foot performed on 
March 5, 1993, which is of record) 
regarding treatment of a left knee or a 
left foot disability from June 1991 to 
present.

Furthermore, the RO should obtain any 
additional records from the North Florida 
Evaluation and Treatment Center, if the 
veteran indicates that he received 
treatment at that facility for a left 
knee or left foot disability at any time 
other than from August 19, 1995, to 
August 30, 1995.  

Moreover, the RO should obtain any 
additional records from Dr. Khan, if the 
veteran the veteran indicates that he 
received treatment from that doctor for a 
left knee or left foot disability at any 
time other than from July to October 
1998.  

Additionally, the RO should inform the 
veteran that VA's letter to the Florida 
State Corrections Center, whose address 
he gave was "Charlotte County Florida, 
Ft. Myers, Florida," asking for his 
medical records for the period from May 
1991 to June 1, 1992, was returned to VA 
because of an insufficient address.  The 
RO should ask the veteran to provide a 
current address for the location of his 
medical records from that institution, if 
he wishes VA to obtain such records.
 
If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

3.  The RO should ask the veteran to 
indicate why records of Century 
Insurance, which he discussed in a VA 
Form 21-4142 (JF) (authorization and 
consent to release information to 
Department of Veterans Affairs (VA)), are 
relevant to his claims, and to provide 
the location of such relevant records.  
If applicable, the RO should make 
reasonable efforts to obtain the records 
of Century Insurance.

If any attempts to obtain any additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  The RO should associate the veteran's 
vocational rehabilitation file with his 
claims file.  If no such file exists, the 
RO should specifically note that fact in 
the claims file.

5.  The RO should contact the Social 
Security Administration and obtain all 
medical records and decision(s) regarding 
the veteran's claim for Social Security 
disability benefits.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

6.  Following the above, the RO should 
arrange for VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available specialist including on fee 
basis if necessary to determine the 
nature and extent of severity of his 
service-connected medial meniscus tear of 
the left knee and to determine the 
etiology and extent of severity of any 
other left knee disabilities.  The 
veteran's claims file (including the 
vocational rehabilitation file, if it 
exists), copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002), and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be performed.  
The result of all testing should be fully 
reported.  It is required that the 
examiner provide explicit responses to 
the following:

(a) Identify all left knee disabilities 
found on examination and/or review of any 
indicated studies.

(b) Does the veteran have a medial 
meniscus tear of the left knee?

(c) Does the veteran have degenerative 
joint disease of the left knee, a 
fragment of calcification in the patellar 
tendon, and/or a slight irregular 
ossification of the anterior tibial 
epiphysis?

(d) The examiner should describe the 
current nature and severity of the 
degenerative joint disease of the left 
knee, a fragment of calcification in the 
patellar tendon, and/or a slight 
irregular ossification of the anterior 
tibial epiphysis, to include the 
pertinent medical complaints, symptoms, 
and clinical findings.

(e) Is it as likely as not that the 
degenerative joint disease of the left 
knee, a fragment of calcification in the 
patellar tendon, and/or a slight 
irregular ossification of the anterior 
tibial epiphysis is/are related to active 
service, including in-service left knee 
injury, or if preexisting active service, 
was/were aggravated thereby?

(f) Is it as likely as not that the 
degenerative joint disease of the left 
knee, a fragment of calcification in the 
patellar tendon, and/or a slight 
irregular ossification of the anterior 
tibial epiphysis was/were caused or 
permanently worsened by the service-
connected medial meniscus tear of the 
left knee (if found)?  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of degenerative joint 
disease of the left knee, a fragment of 
calcification in the patellar tendon, 
and/or a slight irregular ossification of 
the anterior tibial epiphysis;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
medial meniscus tear of the left knee (if 
found); based on medical considerations, 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of degenerative joint disease of the left 
knee, a fragment of calcification in the 
patellar tendon, and/or a slight 
irregular ossification of the anterior 
tibial epiphysis is/are proximately due 
to the service-connected medial meniscus 
tear of the left knee (if found).

(g) The examiner should describe the 
current nature and severity of the 
degenerative changes within the posterior 
horn of the medial meniscus, and a focal 
area of osteochondral injury involving 
the medial-lateral femoral condyle, to 
include the pertinent medical complaints, 
symptoms, and clinical findings.

(h) Is it as likely as not that the 
degenerative changes within the posterior 
horn of the medial meniscus, and a focal 
area of osteochondral injury involving 
the medial-lateral femoral condyle is/are 
related to active service, including in-
service left knee injury, or if 
preexisting active service, was/were 
aggravated thereby?

(i) Is it as likely as not that the 
degenerative changes within the posterior 
horn of the medial meniscus, and a focal 
area of osteochondral injury involving 
the medial-lateral femoral condyle 
was/were caused or permanently worsened 
by the service-connected medial meniscus 
tear of the left knee (if found)?  If no 
causal relationship is determined to 
exist, but aggravation is said to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of the degenerative 
changes within the posterior horn of the 
medial meniscus, and a focal area of 
osteochondral injury involving the 
medial-lateral femoral condyle;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
medial meniscus tear of the left knee (if 
found); based on medical considerations, 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the degenerative changes within the 
posterior horn of the medial meniscus, 
and a focal area of osteochondral injury 
involving the medial-lateral femoral 
condyle is/are proximately due to the 
service-connected medial meniscus tear of 
the left knee (if found).

(j) For any other left knee disability 
found on examination and/or review of any 
indicated studies, the examiner should 
describe the current nature and severity 
of each such disability, to include the 
pertinent medical complaints, symptoms, 
and clinical findings.

(k) For any other left knee disability 
found on examination and/or review of any 
indicated studies, is it as likely as not 
that the disability(is) is/are related to 
active service, including in-service left 
knee injury, or if preexisting active 
service, was/were aggravated thereby?

(l) For any other left knee disability 
found on examination and/or review of any 
indicated studies, is it as likely as not 
that the disability(ies) was/were caused 
or permanently worsened by the service-
connected medial meniscus tear of the 
left knee (if found)?  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of the 
disability(ies);

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
medial meniscus tear of the left knee (if 
found); based on medical considerations, 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the disability(ies) is/are proximately 
due to the service-connected medial 
meniscus tear of the left knee (if 
found).

(m) Does the service-connected medial 
meniscus tear of the left knee (if found) 
and any related left knee disabilities 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(n) Does the service-connected medial 
meniscus tear of the left knee (if found) 
and any related left knee disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
indicate.

(o) With respect to subjective complaints 
of pain, the examiner are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected medial meniscus 
tear of the left knee (if found) and any 
related left knee disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
medial meniscus tear of the left knee (if 
found) and any related left knee 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected medial meniscus 
tear of the left knee (if found) and any 
related left knee disabilities.

All functional impairment due to pain 
should be fully described.

(p) The examiner should note whether the 
service-connected medial meniscus tear of 
the left knee (if found) and any related 
left knee disabilities cause recurrent 
subluxation and/or lateral instability, 
and if so, the examiner should describe 
the extent of severity of such recurrent 
subluxation and/or lateral instability.

(q) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected medial 
meniscus tear of the left knee (if found) 
and any related left knee disabilities, 
and if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment caused by 
the service-connected medial meniscus 
tear of the left knee (if found) and any 
related left knee disabilities.

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.

(r) The examiner should describe any 
interference in employment caused solely 
by the service-connected medial meniscus 
tear of the left knee (if found) and any 
related left knee disabilities, and 
indicate if there is no such 
interference.

(s) The examiner should describe all 
symptoms of the veteran's service-
connected medial meniscus tear of the 
left knee (if found) and any related left 
knee disabilities, and to the extent 
possible, should identify the symptoms, 
or portions thereof, which are the result 
of the veteran's service-connected medial 
meniscus tear of the left knee (if found) 
and any related left knee disabilities, 
as opposed to the intercurrent injury 
which occurred in October 1993.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The RO should arrange for VA 
examination of the veteran by a 
podiatrist or other appropriate available 
specialist including on fee basis if 
necessary to ascertain the nature and 
current extent of severity of any 
disability involving the postoperative 
removal of a plantar wart on the left 
foot found to be present.  The veteran's 
claims file (including the vocational 
rehabilitation file, if it exists), 
copies of the criteria under 38 C.F.R. § 
4.118 (2002) and the revised criteria of 
38 C.F.R. § 4.118, and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated studies 
should be performed.  The result of all 
testing should be fully reported.  

The examiner should indicate whether the 
veteran currently has a plantar wart(s) 
and if so, document the current nature 
and severity of the planter wart(s), to 
include the pertinent medical complaints, 
symptoms, and clinical findings.   

The examiner should note the length and 
width of each residual scar.  The 
examiner should indicate whether each 
residual scar is deep or superficial, 
whether it causes limited motion, whether 
it is painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.

Any opinion(s) expressed must be 
accompanied by a complete rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure they are 
responsive to and in complete compliance 
with the Board's development and the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

9.  The RO should adjudicate the claims 
of service connection for degenerative 
joint disease of the left knee, a 
fragment of calcification in the patellar 
tendon, a slight irregular ossification 
of the anterior tibial epiphysis, 
degenerative changes within the posterior 
horn of the medial meniscus, and a focal 
area of osteochondral injury involving 
the medial-lateral femoral condyle and 
any other left knee disability found on 
examination and/or review of any 
indicated studies, on direct and 
secondary bases, with consideration of 
38 C.F.R. § 3.310(a) (2002) and Allen v. 
Brown, 7 Vet. App. 439 (1995), as 
applicable.  

10.  The RO should issue a statement of 
the case regarding the September 1998 
denial of an annual clothing allowance.  
The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

11.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate the 
claims on appeal, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5257-5262 
(2002); and DeLuca v. Brown, 8 Vet. App. 
202 (1995); as applicable, and with 
consideration of whether a compensable 
rating is warranted for a postoperative 
plantar wart of the left foot based on 
residual scarring.  See Fed. Reg. 49,590 
(July 31, 2002) (to be codified at 
38 C.F.R. § 4.118); 38 C.F.R. § 4.118 
(2002).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims on appeal.  38 C.F.R. § 3.655 
(2002).  Moreover, the governing regulation provides that 
failure to report without good cause shown for any 
examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

	



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


